       Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, STATE OF
CALIFORNIA, COMMONWEALTH OF
MASSACHUSETTS, STATE OF
COLORADO, STATE OF CONNECTICUT,
STATE OF DELAWARE, DISTRICT OF
COLUMBIA, STATE OF HAWAII, STATE
OF ILLINOIS, STATE OF MAINE, STATE
OF MARYLAND, STATE OF MICHIGAN,
STATE OF MINNESOTA, STATE OF
NEVADA, STATE OF NEW JERSEY,
STATE OF NEW MEXICO, STATE OF
NORTH CAROLINA, STATE OF
OREGON, COMMONWEALTH OF
PENNSYLVANIA, STATE OF RHODE
ISLAND, STATE OF VERMONT,                       Civil Action No. 1:20-cv-5583-AKH
COMMONWEALTH OF VIRGINIA, and
STATE OF WISCONSIN,

                     Plaintiffs,

              v.

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
ALEX M. AZAR II, in his official capacity as
Secretary of Health and Human Services, and
ROGER SEVERINO, in his official capacity
as Director of the Office for Civil Rights at
the United States Department of Health and
Human Services,

                     Defendants.


PLAINTIFFS’ NOTICE OF RENEWED MOTION FOR SUMMARY JUDGMENT ON
              ADMINISTRATIVE PROCEDURE ACT CLAIMS
          Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 2 of 8




        PLEASE TAKE NOTICE that under Federal Rule of Civil Procedure 56, Plaintiffs renew

their motion for partial summary judgment on the Administrative Procedure Act claims

contained in their Complaint in this action.1 See Compl. ¶¶ 257-279 [ECF No. 1].

        Plaintiffs request that the Court declare that Nondiscrimination in Health and Health

Education Programs or Activities, Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020)

(“2020 Rule”) is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law within the meaning of 5 U.S.C. § 706(2)(A); declare that the 2020 Rule is in excess of the

U.S. Department of Health and Human Services’ statutory jurisdiction, authority, or limitations,

or short of statutory right within the meaning of 5 U.S.C. § 706(2)(C); vacate and set aside the

2020 Rule in its entirety; and enjoin Defendants and all their officers, employees, and agents, and

anyone acting in concert with them, from implementing, applying, or taking any action

whatsoever under the 2020 Rule.

        In support of this motion, Plaintiffs rely on the concurrently filed Memorandum of Law,

Local Rule 56.1 Statement of Undisputed Material Facts, the Declaration of Joseph Wardenski

dated December 2, 2020, and the exhibits attached thereto; the Administrative Record lodged by

Defendants on November 6, 2020 [ECF No. 103]; the pleadings and papers on file in this action;

and any argument and evidence that is presented on the hearing of this motion.




1
 Plaintiffs previously moved for partial summary judgment on September 10, 2020 [ECF No. 62]. The Court
denied that motion without prejudice pending Defendants’ production of the administrative record. Order
Regulating Proceedings and Record Procedures [ECF No. 93].

                                                      2
          Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 3 of 8




Dated: December 2, 2020                          Respectfully submitted,

                                                 LETITIA JAMES
                                                 Attorney General of the State of New York

                                                 Matthew Colangelo
                                                  Chief Counsel for Federal Initiatives

                                                 Elena Goldstein
                                                  Deputy Chief, Civil Rights Bureau

                                                 By: /s/ Joseph J. Wardenski
                                                 Joseph J. Wardenski, Senior Trial Counsel
                                                 Fiona J. Kaye, Assistant Attorney General
                                                 Travis England, Assistant Attorney General
                                                 Marissa Lieberman-Klein, Special Assistant
                                                 Attorney General
                                                 Office of the New York State Attorney General
                                                 28 Liberty Street
                                                 New York, NY 10005
                                                 (212) 416-8441
                                                 Joseph.Wardenski@ag.ny.gov

                                                 Attorneys for the State of New York

XAVIER BECERRA                                   MAURA HEALEY
Attorney General of California                   Attorney General of Massachusetts

Renu R. George*                                  By: /s/ Amanda Hainsworth
 Senior Assistant Attorney General               Amanda Hainsworth, Assistant Attorney General*
Kathleen Boergers*                               Kimberly A. Parr, Assistant Attorney General*
 Supervising Deputy Attorney General             Office of the Massachusetts Attorney General*
                                                 One Ashburton Place, 18th Floor
By: /s/ Neli Palma                               Boston, Massachusetts 02108
Neli Palma, Supervisory Deputy Attorney General* (617) 963-2618
Lily Weaver, Deputy Attorney General*            amanda.hainsworth@state.ma.us
Martine D’Agostino, Deputy Attorney General*
Office of the California Attorney General        Attorneys for the Commonwealth of
1300 I Street, Suite 125                         Massachusetts
P.O. Box 944255
Sacramento, CA 94244-2550
(916) 210-7522
Neli.Palma@doj.ca.gov

Attorneys for the State of California



                                             3
          Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 4 of 8




PHILIP J. WEISER                                         WILLIAM TONG
Attorney General of Colorado                             Attorney General
                                                         State of Connecticut
By: /s/ Eric R. Olson
Eric R. Olson, Solicitor General*                        By: /s/ Joshua Perry
Office of the Colorado Attorney General                  Joshua Perry
1300 Broadway, 10th Floor                                Special Counsel for Civil Rights
Denver, CO 80203                                         Office of the Attorney General
(720) 508-6000                                           165 Capitol Avenue
eric.olson@coag.gov                                      Hartford, CT 06106
                                                         (860) 808-5372
Attorneys for the State of Colorado                      Joshua.perry@ct.gov

                                                         Attorneys for the State of Connecticut

KARL A. RACINE                                           KATHLEEN JENNINGS
Attorney General                                         Attorney General of Delaware
District of Columbia
                                                         By: /s/ Vanessa L. Kassab
By: /s/ Kathleen Konopka                                 Christian Douglas Wright, Director of Impact
Kathleen Konopka                                         Litigation
Deputy Attorney General, Public Advocacy                 Vanessa L. Kassab, Deputy Attorney General*
Division                                                 Delaware Department of Justice
Office of the Attorney General for the District of       820 N. French Street, 5th Floor
Columbia                                                 Wilmington, DE 19801
441 4th St., N.W. Suite 630S                             (302) 577-8600
Washington, DC 20001                                     Vanessa.Kassab@delaware.gov
(202) 724-6610
Kathleen.Konopka@dc.gov                                  Attorneys for the State of Delaware

Attorneys for the District of Columbia

CLARE E. CONNORS                                         KWAME RAOUL
Attorney General of Hawaii                               Attorney General of the State of Illinois

By: /s/ Kalikoʻonalani D. Fernandes                      By: /s/ Joyce Otuwa
Kalikoʻonalani D. Fernandes, Deputy Solicitor            Joyce C. Otuwa, Assistant Attorney General*
General*                                                 Office of the Illinois Attorney General
Office of the Hawaii Attorney General                    100 West Randolph Street, 11th Floor
425 Queen Street                                         Chicago, Illinois 60601
Honolulu, HI 96813                                       (312) 857-8386
(808) 586-1360                                           JOtuwa@atg.state.il.us
kaliko.d.fernandes@hawaii.gov
                                                         Attorney for the State of Illinois
Attorney for the State of Hawaii



                                                     4
          Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 5 of 8




AARON M. FREY                                   BRIAN E. FROSH
Attorney General of Maine                       Attorney General of Maryland

By: /s/ Susan P. Herman                         By: /s/ Kimberly S. Cammarata
Susan P. Herman*                                Kimberly S. Cammarata*
Chief Deputy Attorney General                   Director, Health Education and Advocacy Unit
6 State House Station                           200 St. Paul Place
Augusta, ME 04333-0006                          Baltimore, MD 21202
(207) 626-8814                                  (410) 576-7038
susan.herman@maine.gov                          kcammarata@oag.state.md.us

Attorneys for Plaintiff State of Maine          Attorneys for the State of Maryland

DANA NESSEL                                     KEITH ELLISON
Attorney General of Michigan                    Attorney General of Minnesota

By: /s/ Toni L. Harris                          By: /s/ Megan J. McKenzie
Fadwa A. Hammoud*                               Megan J. McKenzie*
Solicitor General                               Assistant Attorney General
Toni L. Harris*                                 445 Minnesota Street, Suite 900
Tracy Van den Bergh*                            St. Paul, Minnesota 55101-2128
Assistant Attorneys General                     (651) 757-1405
Michigan Department of Attorney General         megan.mckenzie@ag.state.mn.us
P.O. Box 30758
Lansing, MI 48909                               Attorneys for Plaintiff State of Minnesota
(517) 335-7603
HammoudF1@michigan.gov
Harrist19@michigan.gov
VandenBerghT@michigan.gov

Attorneys for Plaintiff State of Michigan




                                            5
          Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 6 of 8




AARON D. FORD                                      GURBIR S. GREWAL
Attorney General                                   Attorney General of New Jersey
State of Nevada
                                                   Mayur P. Saxena, Assistant Attorney General
By: /s/ Heidi Parry Stern                          Melissa Medoway, Section Chief, Deputy Attorney
Heidi Parry Stern                                  General*
 Solicitor General
Craig A. Newby                                     By: /s/ Marie Soueid
 Deputy Solicitor General                          Marie Soueid, Deputy Attorney General
Office of the Nevada Attorney General              John T. Passante, Deputy Attorney General*
555 E. Washington Ave., Ste. 3900                  New Jersey Attorney General’s Office
Las Vegas, NV 89101                                Richard J. Hughes Justice Complex
HStern@ag.nv.gov                                   25 Market Street
                                                   Trenton, NJ 08625
Attorneys for the State of Nevada                  (609) 376-2564

                                                   Attorneys for Plaintiff State of New Jersey

HECTOR BALDERAS                                    JOSHUA H. STEIN
Attorney General of New Mexico                     Attorney General of North Carolina

By: /s/ Tania Maestas                              By: /s/ Sripriya Narasimhan
Tania Maestas*                                     Sripriya Narasimhan*
Chief Deputy Attorney General                      Deputy General Counsel
New Mexico Attorney General                        North Carolina Department of Justice
PO Drawer 1508                                     114 W. Edenton Street
Santa Fe, New Mexico 87504-1508                    Raleigh, NC 27603
(505) 490-4060                                     (919) 716-6421
tmaestas@nmag.gov                                  SNarasimhan@ncdoj.gov

Attorneys for Plaintiff State of New Mexico,    Attorneys for the State of North Carolina
by and through Attorney General Hector Balderas




                                               6
          Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 7 of 8




ELLEN F. ROSENBLUM                                  JOSH SHAPIRO
Attorney General of the State of Oregon             Attorney General
                                                    Commonwealth of Pennsylvania
By: /s/ Brian A. de Haan
Brian A. de Haan                                    By: /s/ Amber Sizemore
  Senior Assistant Attorney General                 Amber Sizemore, Deputy Attorney General*
Oregon Department of Justice                        Jacob Boyer, Deputy Attorney General*
100 SW Market Street                                Pennsylvania Office of Attorney General
Portland, OR 97201                                  Strawberry Square, 14th Floor
(971) 673-3806                                      Harrisburg, PA 17120
brian.a.dehaan@doj.state.or.us                      (717) 705-6938
                                                    asizemore@attorneygeneral.gov
Attorneys for the State of Oregon                   jboyer@attorneygeneral.gov

                                                    Attorneys for the Commonwealth of Pennsylvania

PETER F. NERONHA                                    THOMAS J. DONOVAN, JR.
Attorney General of the State of Rhode Island       Attorney General of Vermont

By: /s/ Michael W. Field                            By: /s/ Benjamin Battles
Michael W. Field*                                   Benjamin Battles, Solicitor General
Assistant Attorney General                          Emily Adams, Assistant Attorney General
Rhode Island Office of Attorney General             Office of the Attorney General
150 South Main Street                               109 State Street
Providence, RI 02903                                Montpelier, VT 05609-1001
(401) 274-4400 x 2380                               (802) 828-5500
mfield@riag.ri.gov                                  benjamin.battles@vermont.gov

Attorneys for State of Rhode Island                 Attorneys for the State of Vermont




                                                7
         Case 1:20-cv-05583-AKH Document 108 Filed 12/02/20 Page 8 of 8




MARK R. HERRING                                  JOSHUA L. KAUL
Attorney General of Virginia                     Attorney General of Wisconsin

By: /s/ Ryan S. Hardy                            By: /s/ Steven C. Kilpatrick
Ryan S. Hardy, Assistant Attorney General*       Steven C. Kilpatrick, Assistant Attorney General*
Office of the Attorney General of Virginia       Wisconsin Department of Justice
202 North 9th Street                             Post Office Box 7857
Richmond, Virginia 23219                         Madison, Wisconsin 53707-7857
(804) 786-0969                                   (608) 266-1792
rhardy@oag.state.va.us                           kilpatricksc@doj.state.wi.us

Attorneys for the Commonwealth of Virginia       Attorneys for State of Wisconsin



                                                 *Appearing pro hac vice or application for admission pro
                                                 hac vice forthcoming




                                             8
